Name: Commission Directive 92/76/EEC of 6 October 1992 recognizing protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: natural and applied sciences;  agricultural policy;  environmental policy;  agricultural activity
 Date Published: 1992-10-21

 Avis juridique important|31992L0076Commission Directive 92/76/EEC of 6 October 1992 recognizing protected zones exposed to particular plant health risks in the Community Official Journal L 305 , 21/10/1992 P. 0012 - 0015 Finnish special edition: Chapter 3 Volume 45 P. 0122 Swedish special edition: Chapter 3 Volume 45 P. 0122 COMMISSION DIRECTIVE 92/76/EEC of 6 October 1992 recognizing protected zones exposed to particular plant health risks in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 92/10/EEC (2), and in particular the first subparagraph of Article 2 (1) (h) thereof, Having regard to the requests made by Denmark, Greece, Spain, France, Ireland, Italy, Portugal and the United Kingdom, Whereas under the provisions of Directive 77/93/EEC, 'protected zones' exposed to particular plant health risks may be defined and therefore may be accorded special protection under conditions compatible with the internal market; Whereas, moreover, Member States may request the recognition as protected zone, in particular, of a zone in which one or more harmful organisms referred to in the said Directive, which are established in one or more parts of the Community, are not endemic or established, despite conditions being favourable for them to establish themselves there; Whereas certain Member States have requested that certain zones be recognized as protected zones; Whereas the abovementioned requests should be based on the grounds that the results of appropriate surveys, monitored by Commission experts, confirm that one or more of the harmful organisms, in respect of which the zone is to be recognized as a protected zone, are not endemic or established there; Whereas, however, the details of such surveys are not yet fully established at Community level; Whereas the recognition should be provisional only and based on the available information submitted by the Member States concerned; Whereas an extension of the recognition beyond 1994 will be decided only on the basis of the results of the required surveys as monitored by Commission experts; Whereas a provision should be foreseen for modifying later, if necessary, the list of protected zones; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant health, HAS ADOPTED THIS DIRECTIVE: Article 1 The zones in the Community listed in the Annex are hereby recognized for a period expiring on 31 December 1994 as 'protected zones' referred to in the first subparagraph of Article 2 (1) (h) of Directive 77/93/EEC, in respect of the harmful organism(s) listed against their names in the Annex. Article 2 The extension of the recognition beyond the date referred to in Article 1, and any amendment to the list of protected zones referred to in Article 1, shall be made in accordance with the procedure laid down in Article 16a of Directive 77/93/EEC, taking into account the results of appropriate surveys based on Community conditions and monitored by Commission experts. Article 3 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive on the date referred to in Article 3 (1) of Council Directive 91/683/EEC (3). They shall forthwith inform the Commission thereof. When Member States adopt these measures, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall immediately communicate to the Commission all provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 6 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 70, 17. 3. 1992, p. 27. (3) OJ No L 376, 31. 12. 1991, p. 29. ANNEX ZONES IN THE COMMUNITY RECOGNIZED AS 'PROTECTED ZONES', IN RESPECT OF HARMFUL ORGANISM(S) LISTED AGAINST THEIR NAMES Harmful organisms Protected zones: territory of (a) Insects, mites and nematodes, at all stages of their development 1. Anthonomus grandis (Boh.) Greece, Spain, Italy 2. Bemisia tabaci Genn. (European populations) Denmark, Ireland, Portugal, United Kingdom 3. Cephalcia lariciphila (Klug.) France, Ireland, United Kingdom (Northern Ireland and the Isle of Man) 4. Dendroctonus micans Kugelan Greece, Spain, Ireland, Italy, Portugal, United Kingdom (Scotland, Northern Ireland, England: the following counties: Bedfordshire, Berkshire, Buckinghamshire, Cambridgeshire, Cleveland, Cornwall, Cumbria, Devon, Dorset, Durham, Essex, Hampshire, Hertfordshire, Humberside, Isle of Man, Isle of Wight, Isles of Scilly, Kent, Lincolnshire, Norfolk, Northants, Northumberland, Nottinghamshire, Oxfordshire, Somerset, Suffolk, Surrey, Sussex East, Sussex West, Tyne and Wear, Wiltshire, Yorkshire South, Yorkshire West, and the following parts of counties: Avon; that part of the county to the north of the southern boundary of the M4 motorway; Derbyshire; the districts of North-east Derbyshire, Chesterfield, Bolsover; Leicestershire; the districts of Charnwood, Melton, Rutland, Harborough, Oadby and Wigston, Leicester, Blaby; Yorkshire North; the districts of Scarborough, Ryedale, Hambleton, Richmondshire, Harrogate, York, Selby) 5. Gilpinia hercyniae (Hartig) Greece, France, Ireland, United Kingdom (Northern Ireland and the Isle of Man) 6. Gonipterus scutellatus Gyll Greece, Portugal 7. Ips amitinus Eichhof Greece, Spain, France (Corsica), Ireland, Italy, Portugal, United Kingdom 8. Ips cembrae Heer Greece, Spain, Ireland, Portugal, United Kingdom (Northern Ireland and the Isle of Man) 9. Ips duplicatus Sahlberg Greece, Spain, Ireland, Italy, Portugal, United Kingdom 10. Ips sexdentatus Boerner Greece, Ireland, United Kingdom (Northern Ireland and the Isle of Man) 11. Ips typographus Heer Greece, Spain, Ireland, Portugal, United Kingdom 12. Leptinotarsa decemlineata Say Spain (Menorca and Ibiza), Ireland, Portugal (Azores and Madeira), United Kingdom 13. Matsuccocus feytaudi Duc. France (Corsica) 14. Pissodes spp. (European) Ireland, United Kingdom (Northern Ireland and the Isle of Man) 15. Sternochetus mangiferae Fabricius Spain, Portugal 16. Thaumetopoea pityocampa (Den. et Schiff.) Spain (Ibiza) 17. All unknown non-European organisms harmful to fruit of Citrus L., Fortunella Swingle, Poncirus Raf. and their hybrids Greece, France (Corsica), Italy (b) Bacteria 1. Curtobacterium flaccumfaciens pv. flaccumfaciens (Hedges) Col. Greece, Spain, Italy, Portugal 2. Erwinia amylovora (Burr.) Winsl. et al. Spain, France (Champagne-Ardennes, Alsace (except Department Bas Rhin), Lorraine, Franche-ComtÃ ©, RhÃ ´ne-Alpes, Bourgogne, Auvergne, Provence-Alpes-CÃ ´te d'Azur, Corse, Languedoc-Roussillon), Ireland, Italy, Portugal, United Kingdom (Northern Ireland, the Isle of Man and the Channel Islands) 3. All unknown non-European organisms harmful to fruit of Citrus L., Fortunella Swingle, Poncirus Raf. and their hybrids Greece, France (Corsica), Italy (c) Fungi 1. Glomerella gossypii Edgerton Greece, Italy (Sicily) 2. Gremmeniella abietina (Lag.) Morelet Ireland, United Kingdom (Northern Ireland and the Isle of Man) 3. Hypoxylon mommatum (Wahl.) J. Miller Ireland, United Kingdom (Northern Ireland and the Isle of Man) 4. Phytophthora cinnamoni Rands Greece (Crete) 5. All unknown non-European organisms harmful to fruit of Citrus L., Fortunella Swingle, Poncirus Raf. and their hybrids Greece, France (Corsica), Italy (d) Viruses and virus-like organisms 1. Beet necrotic yellow vein virus Denmark, Ireland, Portugal (Azores), United Kingdom 2. Tomato spotted wilt virus Denmark 3. All unknown non-European organisms harmful to fruit of Citrus L., Fortunella Swingle, Poncirus Raf. and their hybrids Greece, France (Corsica), Italy